Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 04-2489

                           PAUL A. GARGANO,

                        Plaintiff-Appellant,

                                     v.

                  RONALD ZIMMER, CELITA ZIMMER,
                     and ZIMMER & ASSOCIATES,

                        Defendants-Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS
            [Hon. Nancy Gertner, U.S. District Judge]



                                  Before

                         Boudin, Chief Judge,

                       Howard, Circuit Judge,

              and Campbell, Senior Circuit Judge.



     Scott McConchie with whom Griesinger Tighe & Maffei, LLP was
on brief for Defendants-Appellees.
     Paul A. Gargano with whom Gargano & Associates and Timothy
Scannell were on brief for Appellant.



                             March 31, 2005
           Per Curiam.   This case arose from dealings that a Cayman

Islands construction firm had with a client, Paul Gargano, a

Massachusetts lawyer who is also a resident of the Cayman Islands

by grant of status, owns property there, and sought to build a home

there.   The firm, Zimmer & Associates, is run by Celita and Ronald

Zimmer, both Caymanians by citizenship or grant of status.               After

the business relationship broke down over payment issues, Gargano

filed suit in federal district court in Massachusetts, asserting

various contract, fraud, and unfair practices claims.

           The magistrate judge recommended granting a motion to

dismiss for lack of personal jurisdiction pursuant to Fed. R. Civ.

P.   12(b)(2),   assessing   in   detail     the     multi-faceted    "minimum

contacts" and "gestalt" factors and finding that both sets of

considerations worked against the plaintiff. See Burger King Corp.

v. Rudzewicz, 471 U.S. 462, 471-78 (1985); Ticketmaster-New York,

Inc. v. Alioto, 26 F.3d 201, 206-12 (1st Cir. 1994).            The district

judge adopted the magistrate judge's report and recommendation,

dismissing the case.

           If the plaintiff met the necessary showing of "minimum

contacts," and it is not at all clear that he did, he would have

done so at best by a small margin -- one that the "gestalt" factors

weighing   against    jurisdiction    in     this    case   easily    overcome.

Accordingly,     on   this   second        ground,    we    readily     affirm,

substantially for the reasons given by the magistrate judge.

           It is so ordered.


                                     -2-